United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
B.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Huntington Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0787
Issued: July 6, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 28, 2017 appellant filed a timely appeal from a January 23, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish an injury causally related
to the accepted factors of his federal employment.

1
2

5 U.S.C. § 8101 et seq.

On appeal appellant submitted new evidence. The Board’s jurisdiction is limited to the evidence that was before
OWCP at the time of its final decision. Therefore, the Board is precluded from reviewing this additional evidence for
the first time on appeal. 20 C.F.R. § 501.2(c)(1); see Steven S. Saleh, 55 ECAB 169 (2003).

FACTUAL HISTORY
On September 26, 2016 appellant, then a 37-year-old mail carrier, filed an occupational
disease claim (Form CA-2) alleging that he sustained cervical degenerative disc disease while in
the performance of duty. He explained that his duties as a mail carrier required that he bend his
neck downward to read the mail address for an extended period of time, for more than eight hours
a day, for more than two and half years, all while carrying a heavy mail satchel on his shoulder.
Appellant explained work activities placed his neck and shoulder in an awkward position for an
extended amount of time and caused him neck pain and stiffness. He indicated that he first became
aware of the injury on March 1, 2016 and its relation to his work on July 9, 2016. Appellant did
not stop work.
In a letter dated September 2, 2016, appellant indicated that six months prior, he started to
experience symptoms of severe pain in the neck and shoulders. When the symptoms worsened,
he saw his physician. Appellant advised that he was given pain medication and he was monitored
for approximately three months, but it worsened. He indicated that he was referred to Dr. James T.
Tran, a Board-certified neurosurgeon, who ordered a computerized tomography (CT) scan of his
neck. Appellant was diagnosed with cervical degenerative disc disease. He alleged that his
condition was caused by the activities of his job, as a mail carrier, which required that he bend his
neck downward to read mail addresses and carrying a heavy mail satchel on one shoulder placing
his neck in an awkward position for an extended period of time (eight hours a day). Appellant
indicated that he was in his job for more than 11 years. He noted that nonsurgical therapy was
recommended such as acupuncture, with surgery recommended if the other options failed.
A July 10, 2016 magnetic resonance imaging (MRI) scan of the cervical spine, read by
Dr. John Kim, a Board-certified diagnostic radiologist, revealed straightening of the cervical spine
with multilevel degenerative disc disease, facet and uncovertebral hypertrophy with elements of
congenital spinal stenosis resulting in high-grade central canal stenosis at multiple levels, with the
worst at C5-6 and C6-7.
In a September 24, 2016 duty status report, Dr. Tran indicated that appellant had pain with
range of motion of the neck and the cervical spine MRI scan revealed spinal cord compression.
He noted that appellant had to carry mail satchels weighing 35 pounds on a daily basis. Dr. Tran
indicated that appellant had to bend his neck to look at letters and postage on a frequent basis at
work. He diagnosed cervical spinal stenosis. Dr. Tran indicated that appellant was unable to return
to work.
In an October 8, 2016 attending physician’s report, Dr. Tran advised that appellant was
carrying a mail satchel weighing 35 pounds per day and had to look down at letters, and postage.
He checked the box marked “no” with regard to a preexisting history of injury or disease or
physical impairment. Dr. Tran provided findings to include: four out of five muscle strength in
the shoulder abductors, pain on range of motion of neck rotation, and extension. He diagnosed
cervical spine stenosis with spinal cord compression. Dr. Tran checked the box marked “yes”
indicating that the diagnosed condition was caused or aggravated by an employment activity and
noted that appellant was carrying mail for the employing establishment and had to carry satchels
weighing 35 pounds. He determined that appellant was totally disabled from work from June 23

2

to December 23, 2017. Dr. Tran noted that appellant was previously partially disabled from
March 23 to June 23, 2016.
In an October 10, 2016 report, Dr. Tran noted appellant’s history of injury and treatment,
provided findings and diagnosed cervical disc displacement, cervical disc degeneration, osseous
stenosis of neural foraminal canal or cervical region, connective tissue stenosis of neural canal of
the cervical region, and intervertebral disc stenosis of neural canal of the cervical region.
By development letter dated December 15, 2016, OWCP informed appellant of the type of
evidence needed to support his claim and afforded him 30 days to respond. It particularly
requested that appellant have his physician provide an opinion, supported by a medical rationale,
as to how work activities caused or aggravated his claimed condition.
In a December 17, 2016 report, Dr. Tran noted that appellant presented with neck pain with
posterior discomfort radiating to the occipital scalp and shoulders. He indicated that the pain was
severe, constant, and a 7 on a pain level from 1 to 10. Dr. Tran advised that the initial onset was
9 to 10 months prior and the “precipitating event seems to have been occupationally-related
repetitive neck movements.” He indicated that appellant’s medical history was negative for prior
neck injury. Dr. Tran determined that appellant had crepitus, headache, neck stiffness, and upper
extremity paresthesia. His examination findings included: decreased range of motion noted in
neck rotation; pain with range of motion in the bilateral shoulder abduction; muscle strength, 5/5
bilateral shoulder abductors; and 5/5 bilateral biceps and 4/5 bilateral triceps. Dr. Tran diagnosed
neck pain and explained that appellant continued to have painful cervical radiculopathy with
myelopathy, from cervical spinal disc bulges, stenosis, spinal cord compression at C6-7 on the left
side, C5-6, C4-5, and C3-4. He also diagnosed cervicalgia.
By decision dated January 23, 2017, OWCP denied appellant’s claim. It found that the
medical evidence of record did not contain a well-reasoned medical opinion relating the diagnosed
cervical spine conditions to the alleged work factors. OWCP denied the claim on the fifth basic
element, causal relationship because the requirements had not been met for establishing that he
sustained an injury causally related to the accepted work event(s).
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the essential
elements of his or her claim including the fact that the individual is an employee of the United States
within the meaning FECA, that the claim was timely filed within the applicable time limitation
period of FECA, that an injury was sustained in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
3

Supra note 1.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

3

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the presence
or existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or occurrence
of the disease or condition; and (3) medical evidence establishing that the employment factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed or, stated differently, medical evidence establishing that the diagnosed condition is causally
related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The opinion of
the physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6
ANALYSIS
The Board finds that this case is not in posture for decision.
Appellant alleged that he developed a neck condition including cervical degenerative disc
disease due to daily activities as part of his work as a mail carrier. OWCP accepted that he had to
bend his neck to read mail while carrying a heavy satchel on one shoulder over the course of more
than 11 years at work as part of his mail carrier duties.
However, with regard to the medical evidence, the Board has duly considered the matter
and finds that the case is not in posture for a decision and must be remanded to OWCP. In the
case of William A. Couch,7 the Board held that when adjudicating a claim, OWCP is obligated to
consider all evidence properly submitted by a claimant and received by OWCP before the final
decision is issued.
By decision January 23, 2017, OWCP denied appellant’s claim. It specifically noted that,
by letter dated December 14, 2016, additional information was requested and that no further
evidence was received. However, the record reflects that appellant submitted a December 17, 2016
report from Dr. Tran.
The Board finds that OWCP, in its January 13, 2017 decision, specifically found that no
additional evidence was received in response to its December 15, 2016 development letter.
However, as noted above, the report of Dr. Tran was received by OWCP on January 20, 2017,
prior to the January 23, 2017 decision and the report clearly was not considered in the decision.
For this reason, the case will be remanded to OWCP to enable it to properly consider all the
6

Id.

7

41 ECAB 548 (1990).

4

evidence submitted at the time of the January 23, 2017 decision. Following such further
development as OWCP deems necessary, it shall issue an appropriate decision on the claim.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the January 23, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision.
Issued: July 6, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

